                                     1 Marcos D. Sasso (SBN 228905)
                                       sassom@ballardspahr.com
                                     2 BALLARD SPAHR LLP
                                       2029 Century Park East, Suite 800
                                     3 Los Angeles, CA 90067-2909
                                       Telephone: 424.204.4400
                                     4 Facsimile: 424.204.4350
                                     5 Attorneys for Defendant
                                       Capital One Bank (USA), N.A.
                                     6
                                     7
                                     8                      UNITED STATES DISTRICT COURT
                                     9                     EASTERN DISTRICT OF CALIFORNIA
                                    10
                                    11 DARCY WALKER,                          Civil Action No. 2:19-cv-1836-JAM-
2029 Century Park East, Suite 800




                                                                              DMC
  Los Angeles, CA 90067-2909




                                    12                         Plaintiff,
    Telephone: 424.204.4400




                                                                              STIPULATED PROTECTIVE
       Ballard Spahr LLP




                                    13        vs.                             ORDER
                                    14 CAPITAL ONE BANK (USA), N.A.,
                                    15                         Defendant.
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                               STIPULATED PROTECTIVE ORDER
                                     1     1. PURPOSES AND LIMITATIONS
                                     2         Disclosure and discovery activity in this action are likely to involve
                                     3 production of confidential, proprietary, or private information for which special
                                     4 protection from public disclosure and from use for any purpose other than
                                     5 prosecuting this litigation may be warranted. Accordingly, the parties hereby
                                     6 stipulate to and petition the Court to enter the following Stipulated Protective Order.
                                     7 The parties acknowledge that this Order does not confer blanket protections on all
                                     8 disclosures or responses to discovery and that the protection it affords from public
                                     9 disclosure and use extends only to the limited information or items that are entitled
                                    10 to confidential treatment under the applicable legal principles. The parties further
                                    11 acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 Order does not entitle them to file confidential information under seal; Civil Local
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 Rule 141.1 sets forth the procedures that must be followed and the standards that
                                    14 will be applied when a party seeks permission from the court to file material under
                                    15 seal.
                                    16     2. DEFINITIONS
                                    17         2.1   Challenging Party: a Party or Non-Party that challenges the designation
                                    18 of information or items under this Order.
                                    19         2.2   “CONFIDENTIAL” Information or Items: information (regardless of
                                    20 how it is generated, stored or maintained) or tangible things that qualify for
                                    21 protection under Federal Rule of Civil Procedure 26(c).
                                    22         2.3   Counsel (without qualifier): Outside Counsel of Record and House
                                    23 Counsel (as well as their support staff).
                                    24         2.4   Designating Party: a Party or Non-Party that designates information
                                    25 or items that it produces in disclosures or in responses to discovery as
                                    26 “CONFIDENTIAL.”
                                    27         2.5   Disclosure or Discovery Material: all items or information, regardless
                                    28 of the medium or manner in which it is generated, stored, or maintained (including,
                                                                               1
                                                                  STIPULATED PROTECTIVE ORDER
                                     1 among other things, testimony, transcripts, and tangible things), that are produced
                                     2 or generated in disclosures or responses to discovery in this matter.
                                     3         2.6    Expert: a person with specialized knowledge or experience in a
                                     4 matter pertinent to the litigation who has been retained by a Party or its counsel to
                                     5 serve as an expert witness or as a consultant in this action.
                                     6         2.7    House Counsel: attorneys who are employees of a party to this action.
                                     7 House Counsel does not include Outside Counsel of Record or any other outside
                                     8 counsel.
                                     9         2.8    Non-Party: any natural person, partnership, corporation, association,
                                    10 or other legal entity not named as a Party to this action.
                                    11         2.9    Outside Counsel of Record: attorneys who are not employees of a
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 party to this action but are retained to represent or advise a party to this action and
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 have appeared in this action on behalf of that party or are affiliated with a law firm
                                    14 which has appeared on behalf of that party.
                                    15         2.10 Party: any party to this action, including all of its officers, directors,
                                    16 employees, consultants, retained experts, and Outside Counsel of Record (and their
                                    17 support staffs).
                                    18         2.11 Producing Party: a Party or Non-Party that produces Disclosure or
                                    19 Discovery Material in this action.
                                    20         2.12 Professional Vendors: persons or entities that provide litigation
                                    21 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                    22 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                    23 and their employees and subcontractors.
                                    24         2.13 Protected Material: any Disclosure or Discovery Material that is
                                    25 designated as “CONFIDENTIAL.”
                                    26         2.14 Receiving Party: a Party that receives Disclosure or Discovery
                                    27 Material from a Producing Party.
                                    28      3. SCOPE
                                                                               2
                                                                  STIPULATED PROTECTIVE ORDER
                                     1         The protections conferred by this Stipulation and Order cover not only
                                     2 Protected Material (as defined above), but also (1) any information copied or
                                     3 extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                     4 compilations of Protected Material; and (3) any testimony, conversations, or
                                     5 presentations by Parties or their Counsel that might reveal Protected Material.
                                     6 However, the protections conferred by this Stipulation and Order do not cover the
                                     7 following information: (a) any information that is in the public domain at the time
                                     8 of disclosure to a Receiving Party or becomes part of the public domain after its
                                     9 disclosure to a Receiving Party as a result of publication not involving a violation
                                    10 of this Order, including becoming part of the public record through trial or
                                    11 otherwise; and (b) any information known to the Receiving Party prior to the
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 disclosure or obtained by the Receiving Party after the disclosure from a source
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 who obtained the information lawfully and under no obligation of confidentiality to
                                    14 the Designating Party. Any use of Protected Material at trial shall be governed by a
                                    15 separate agreement or order.
                                    16      4. DURATION
                                    17         Even after final disposition of this litigation, the confidentiality obligations
                                    18 imposed by this Order shall remain in effect until a Designating Party agrees
                                    19 otherwise in writing or a court order otherwise directs. Final disposition shall be
                                    20 deemed to be the later of (1) dismissal of all claims and defenses in this action,
                                    21 with or without prejudice; and (2) final judgment herein after the completion and
                                    22 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
                                    23 including the time limits for filing any motions or applications for extension of
                                    24 time pursuant to applicable law.
                                    25      5. DESIGNATING PROTECTED MATERIAL
                                    26         5.1   Exercise of Restraint and Care in Designating Material for Protection.
                                    27 Each Party or Non-Party that designates information or items for protection under
                                    28 this Order must take care to limit any such designation to specific material that
                                                                                3
                                                                   STIPULATED PROTECTIVE ORDER
                                     1 qualifies under the appropriate standards. The Designating Party must designate for
                                     2 protection only those parts of material, documents, items, or oral or written
                                     3 communications that qualify – so that other portions of the material, documents,
                                     4 items, or communications for which protection is not warranted are not swept
                                     5 unjustifiably within the ambit of this Order.
                                     6         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                     7 that are shown to be clearly unjustified or that have been made for an improper
                                     8 purpose (e.g., to unnecessarily encumber or retard the case development process or
                                     9 to impose unnecessary expenses and burdens on other parties) expose the
                                    10 Designating Party to sanctions.
                                    11         If it comes to a Designating Party’s attention that information or items that it
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 designated for protection do not qualify for protection, that Designating Party must
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 promptly notify all other Parties that it is withdrawing the mistaken designation.
                                    14         5.2   Manner and Timing of Designations. Except as otherwise provided in
                                    15 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                    16 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                    17 under this Order must be clearly so designated before the material is disclosed or
                                    18 produced.
                                    19         Designation in conformity with this Order requires:
                                    20         (a) for information in documentary form (e.g., paper or electronic
                                    21 documents, but excluding transcripts of depositions or other pretrial or trial
                                    22 proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to
                                    23 each page that contains protected material. If only a portion or portions of the
                                    24 material on a page qualifies for protection, the Producing Party also must clearly
                                    25 identify the protected portion(s) (e.g., by making appropriate markings in the
                                    26 margins).
                                    27         A Party or Non-Party that makes original documents or materials available
                                    28 for inspection need not designate them for protection until after the inspecting
                                                                               4
                                                                  STIPULATED PROTECTIVE ORDER
                                     1 Party has indicated which material it would like copied and produced. During the
                                     2 inspection and before the designation, all of the material made available for
                                     3 inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
                                     4 identified the documents it wants copied and produced, the Producing Party must
                                     5 determine which documents, or portions thereof, qualify for protection under this
                                     6 Order. Then, before producing the specified documents, the Producing Party must
                                     7 affix the “CONFIDENTIAL” legend to each page that contains Protected Material.
                                     8 If only a portion or portions of the material on a page qualifies for protection, the
                                     9 Producing Party also must clearly identify the protected portion(s) (e.g., by making
                                    10 appropriate markings in the margins).
                                    11         (b) for testimony given in deposition or in other pretrial or trial proceedings,
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 that the Designating Party identify on the record, before the close of the deposition,
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 hearing, or other proceeding, all protected testimony.
                                    14         (c) for information produced in some form other than documentary and for
                                    15 any other tangible items, that the Producing Party affix in a prominent place on the
                                    16 exterior of the container or containers in which the information or item is stored
                                    17 the legend “CONFIDENTIAL.” If only a portion or portions of the information or
                                    18 item warrant protection, the Producing Party, to the extent practicable, shall
                                    19 identify the protected portion(s).
                                    20         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                    21 failure to designate qualified information or items does not, standing alone, waive
                                    22 the Designating Party’s right to secure protection under this Order for such
                                    23 material. Upon timely correction of a designation, the Receiving Party must make
                                    24 reasonable efforts to assure that the material is treated in accordance with the
                                    25 provisions of this Order.
                                    26     6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                    27         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
                                    28 designation of confidentiality at any time. Unless a prompt challenge to a
                                                                                5
                                                                   STIPULATED PROTECTIVE ORDER
                                     1 Designating Party’s confidentiality designation is necessary to avoid foreseeable,
                                     2 substantial unfairness, unnecessary economic burdens, or a significant disruption
                                     3 or delay of the litigation, a Party does not waive its right to challenge a
                                     4 confidentiality designation by electing not to mount a challenge promptly after the
                                     5 original designation is disclosed.
                                     6         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
                                     7 resolution process by providing written notice of each designation it is challenging
                                     8 and describing the basis for each challenge. To avoid ambiguity as to whether a
                                     9 challenge has been made, the written notice must recite that the challenge to
                                    10 confidentiality is being made in accordance with this specific paragraph of the
                                    11 Protective Order. The parties shall attempt to resolve each challenge in good faith
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 and must begin the process by conferring directly (in voice to voice dialogue; other
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 forms of communication are not sufficient) within 14 days of the date of service of
                                    14 notice. In conferring, the Challenging Party must explain the basis for its belief that
                                    15 the confidentiality designation was not proper and must give the Designating Party
                                    16 an opportunity to review the designated material, to reconsider the circumstances,
                                    17 and, if no change in designation is offered, to explain the basis for the chosen
                                    18 designation. A Challenging Party may proceed to the next stage of the challenge
                                    19 process only if it has engaged in this meet and confer process first or establishes
                                    20 that the Designating Party is unwilling to participate in the meet and confer process
                                    21 in a timely manner.
                                    22         6.3   Judicial Intervention. If the Parties cannot resolve a challenge without
                                    23 Court intervention, the Designating Party shall file and serve a motion to retain
                                    24 confidentiality under Civil Local Rule 7 (and in compliance with Civil Local Rule
                                    25 79-5, if applicable) within 21 days of the initial notice of challenge or within 14
                                    26 days of the parties agreeing that the meet and confer process will not resolve their
                                    27 dispute, whichever is earlier. Each such motion must be accompanied by a
                                    28 competent declaration affirming that the movant has complied with the meet and
                                                                               6
                                                                  STIPULATED PROTECTIVE ORDER
                                     1 confer requirements imposed in the preceding paragraph. Failure by the
                                     2 Designating Party to make such a motion including the required declaration within
                                     3 21 days (or 14 days, if applicable) shall automatically waive the confidentiality
                                     4 designation for each challenged designation. In addition, the Challenging Party
                                     5 may file a motion challenging a confidentiality designation at any time if there is
                                     6 good cause for doing so, including a challenge to the designation of a deposition
                                     7 transcript or any portions thereof. Any motion brought pursuant to this provision
                                     8 must be accompanied by a competent declaration affirming that the movant has
                                     9 complied with the meet and confer requirements imposed by the preceding
                                    10 paragraph.
                                    11         The burden of persuasion in any such challenge proceeding shall be on the
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 Designating Party. Frivolous challenges, and those made for an improper purpose
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                    14 expose the Challenging Party to sanctions. Unless the Designating Party has
                                    15 waived the confidentiality designation by failing to file a motion to retain
                                    16 confidentiality as described above, all parties shall continue to afford the material
                                    17 in question the level of protection to which it is entitled under the Producing
                                    18 Party’s designation until the court rules on the challenge.
                                    19      7. ACCESS TO AND USE OF PROTECTED MATERIAL
                                    20         7.1   Basic Principles. A Receiving Party may use Protected Material that is
                                    21 disclosed or produced by another Party or by a Non-Party in connection with this
                                    22 case only for prosecuting, defending, or attempting to settle this litigation. Such
                                    23 Protected Material may be disclosed only to the categories of persons and under
                                    24 the conditions described in this Order. When the litigation has been terminated, a
                                    25 Receiving Party must comply with the provisions of section 13 below (FINAL
                                    26 DISPOSITION).
                                    27         Protected Material must be stored and maintained by a Receiving Party at a
                                    28 location and in a secure manner that ensures that access is limited to the persons
                                                                               7
                                                                  STIPULATED PROTECTIVE ORDER
                                     1 authorized under this Order.
                                     2        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                     3 otherwise ordered by the court or permitted in writing by the Designating Party, a
                                     4 Receiving Party may disclose any information or item designated
                                     5 “CONFIDENTIAL” only to:
                                     6        (a) the Receiving Party’s Outside Counsel of Record in this action, as well
                                     7 as employees of said Outside Counsel of Record to whom it is reasonably
                                     8 necessary to disclose the information for this litigation and who have signed the
                                     9 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                                    10 A;
                                    11        (b) the officers, directors, and employees (including House Counsel) of the
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 Receiving Party to whom disclosure is reasonably necessary for this litigation and
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                    14        (c) Experts (as defined in this Order) of the Receiving Party to whom
                                    15 disclosure is reasonably necessary for this litigation and who have signed the
                                    16 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                    17        (d) the court and its personnel;
                                    18        (e) court reporters and their staff, professional jury or trial consultants,
                                    19 mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
                                    20 for this litigation and who have signed the “Acknowledgment and Agreement to
                                    21 Be Bound” (Exhibit A);
                                    22        (f) during their depositions, witnesses in the action to whom disclosure is
                                    23 reasonably necessary and who have signed the “Acknowledgment and Agreement
                                    24 to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
                                    25 ordered by the court. Pages of transcribed deposition testimony or exhibits to
                                    26 depositions that reveal Protected Material must be separately bound by the court
                                    27 reporter and may not be disclosed to anyone except as permitted under this
                                    28 Stipulated Protective Order.
                                                                               8
                                                                  STIPULATED PROTECTIVE ORDER
                                     1         (g) the author or recipient of a document containing the information or a
                                     2 custodian or other person who otherwise possessed or knew the information.
                                     3      8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                     4         OTHER LITIGATION
                                     5         If a Party is served with a subpoena or a court order issued in other litigation
                                     6 that compels disclosure of any information or items designated in this action as
                                     7 “CONFIDENTIAL,” that Party must:
                                     8         (a) promptly notify in writing the Designating Party. Such notification shall
                                     9 include a copy of the subpoena or court order;
                                    10         (b) promptly notify in writing the party who caused the subpoena or order to
                                    11 issue in the other litigation that some or all of the material covered by the subpoena
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 or order is subject to this Protective Order. Such notification shall include a copy
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 of this Stipulated Protective Order; and
                                    14         (c) cooperate with respect to all reasonable procedures sought to be pursued
                                    15 by the Designating Party whose Protected Material may be affected.
                                    16         If the Designating Party timely seeks a protective order, the Party served
                                    17 with the subpoena or court order shall not produce any information designated in
                                    18 this action as “CONFIDENTIAL” before a determination by the court from which
                                    19 the subpoena or order issued, unless the Party has obtained the Designating Party’s
                                    20 permission. The Designating Party shall bear the burden and expense of seeking
                                    21 protection in that court of its confidential material – and nothing in these
                                    22 provisions should be construed as authorizing or encouraging a Receiving Party in
                                    23 this action to disobey a lawful directive from another court.
                                    24      9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                                    25         IN THIS LITIGATION
                                    26         (a) The terms of this Order are applicable to information produced by a
                                    27 Non-Party in this action and designated as “CONFIDENTIAL.” Such information
                                    28 produced by Non-Parties in connection with this litigation is protected by the
                                                                               9
                                                                  STIPULATED PROTECTIVE ORDER
                                     1 remedies and relief provided by this Order. Nothing in these provisions should be
                                     2 construed as prohibiting a Non-Party from seeking additional protections.
                                     3         (b) In the event that a Party is required, by a valid discovery request, to
                                     4 produce a Non-Party’s confidential information in its possession, and the Party is
                                     5 subject to an agreement with the Non-Party not to produce the Non-Party’s
                                     6 confidential information, then the Party shall:
                                     7               (1) promptly notify in writing the Requesting Party and the Non-
                                     8 Party that some or all of the information requested is subject to a confidentiality
                                     9 agreement with a Non-Party;
                                    10               (2) promptly provide the Non-Party with a copy of the Stipulated
                                    11 Protective Order in this litigation, the relevant discovery request(s), and a
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 reasonably specific description of the information requested; and
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13               (3) make the information requested available for inspection by the
                                    14 Non-Party.
                                    15         (c) If the Non-Party fails to object or seek a protective order from this Court
                                    16 within 14 days of receiving the notice and accompanying information, the
                                    17 Receiving Party may produce the Non-Party’s confidential information responsive
                                    18 to the discovery request. If the Non-Party timely seeks a protective order, the
                                    19 Receiving Party shall not produce any information in its possession or control that
                                    20 is subject to the confidentiality agreement with the Non-Party before a
                                    21 determination by the Court. Absent a Court order to the contrary, the Non-Party
                                    22 shall bear the burden and expense of seeking protection in this court of its
                                    23 Protected Material.
                                    24      10.UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                    25         If a Receiving Party learns that, by inadvertence or otherwise, it has
                                    26 disclosed Protected Material to any person or in any circumstance not authorized
                                    27 under this Stipulated Protective Order, the Receiving Party must immediately (a)
                                    28 notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                                                                               10
                                                                  STIPULATED PROTECTIVE ORDER
                                     1 best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
                                     2 the person or persons to whom unauthorized disclosures were made of all the terms
                                     3 of this Order, and (d) request such person or persons to execute the
                                     4 “Acknowledgment and Agreement to Be Bound” that is attached hereto as
                                     5 Exhibit A.
                                     6     11.INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                     7         PROTECTED MATERIAL
                                     8         When a Producing Party gives notice to Receiving Parties that certain
                                     9 inadvertently produced material is subject to a claim of privilege or other
                                    10 protection, the obligations of the Receiving Parties are those set forth in Federal
                                    11 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 whatever procedure may be established in an e-discovery order that provides for
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 production without prior privilege review. Pursuant to Federal Rule of Evidence
                                    14 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                    15 of a communication or information covered by the attorney-client privilege or
                                    16 work product protection, the parties may incorporate their agreement in the
                                    17 stipulated protective order submitted to the Court.
                                    18     12.MISCELLANEOUS
                                    19         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                    20 person to seek its modification by the Court in the future.
                                    21         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                    22 Protective Order no Party waives any right it otherwise would have to object to
                                    23 disclosing or producing any information or item on any ground not addressed in
                                    24 this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                    25 any ground to use in evidence of any of the material covered by this Protective
                                    26 Order.
                                    27         12.3 Filing Protected Material. Without written permission from the
                                    28 Designating Party or a court order secured after appropriate notice to all interested
                                                                               11
                                                                  STIPULATED PROTECTIVE ORDER
                                     1 persons, a Party may not file in the public record in this action any Protected
                                     2 Material. A Party that seeks to file under seal any Protected Material must comply
                                     3 with Civil Local Rule 79-5. Protected Material may only be filed under seal
                                     4 pursuant to a court order authorizing the sealing of the specific Protected Material
                                     5 at issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a
                                     6 request establishing that the Protected Material at issue is privileged, protectable as
                                     7 a trade secret, or otherwise entitled to protection under the law. If a Receiving
                                     8 Party's request to file Protected Material under seal pursuant to Civil Local Rule
                                     9 79-5(d) is denied by the court, then the Receiving Party may file the information in
                                    10 the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed
                                    11 by the court.
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12      13.FINAL DISPOSITION
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13         Within 60 days after the final disposition of this action, as defined in
                                    14 paragraph 4, each Receiving Party must return all Protected Material to the
                                    15 Producing Party or destroy such material. As used in this subdivision, “all
                                    16 Protected Material” includes all copies, abstracts, compilations, summaries, and
                                    17 any other format reproducing or capturing any of the Protected Material. Whether
                                    18 the Protected Material is returned or destroyed, the Receiving Party must submit a
                                    19 written certification to the Producing Party (and, if not the same person or entity, to
                                    20 the Designating Party) by the 60 day deadline that (1) identifies (by category,
                                    21 where appropriate) all the Protected Material that was returned or destroyed and
                                    22 (2) affirms that the Receiving Party has not retained any copies, abstracts,
                                    23 compilations, summaries or any other format reproducing or capturing any of the
                                    24 Protected Material. Notwithstanding this provision, Counsel are entitled to retain
                                    25 an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                    26 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                    27 reports, attorney work product, and consultant and expert work product, even if
                                    28 such materials contain Protected Material. Any such archival copies that contain or
                                                                               12
                                                                  STIPULATED PROTECTIVE ORDER
                                     1 constitute Protected Material remain subject to this Protective Order as set forth in
                                     2 Section 4 (DURATION).
                                     3 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                     4 DATED: March 23, 2020                        BALLARD SPAHR LLP
                                     5                                              /s/ Marcos D. Sasso
                                                                                    Marcos D. Sasso
                                     6
                                                                                    2029 Century Park East, Ste. 800
                                     7                                              Los Angeles, CA 90067-2909
                                                                                    sassom@ballardspahr.com
                                     8
                                     9                                              Attorneys for Defendant
                                                                                    Capital One Bank (USA), N.A.
                                    10
                                    11
                                         DATED: March 23, 2020                      KIMMELL & SILVERMAN, P.C
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12
    Telephone: 424.204.4400




                                                                                    /s/ Joseph C. Hoeffer
       Ballard Spahr LLP




                                    13                                              Joseph C. Hoeffel
                                                                                    30 East Butler Pike
                                    14                                              Ambler, PA 19002
                                                                                    aginsburg@creditlaw.com
                                    15
                                                                                    Attorneys for Plaintiff
                                    16                                              Darcy Walker
                                    17
                                         PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                    18
                                    19
                                    20 Dated: March 23, 2020
                                    21                                              ________________________________
                                                                                    ____
                                    22                                              DENNIS M. COTA
                                    23                                              UNITED STATES MAGISTRATE
                                                                                    JUDGE
                                    24
                                    25
                                    26
                                    27
                                    28
                                                                               13
                                                                  STIPULATED PROTECTIVE ORDER
                                     1                                         EXHIBIT A
                                     2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                     3 I, _____________________________ [print or type full name], of
                                     4 _________________ [print or type full address], declare under penalty of perjury
                                     5 that I have read in its entirety and understand the Stipulated Protective Order that
                                     6 was issued by the United States District Court for the Northern District of
                                     7 California in the case of Darcy Walker v. Capital One, N.A., Civil Action No.
                                     8 2:19-cv-1836-JAM-DMC. I agree to comply with and to be bound by all the terms
                                     9 of this Stipulated Protective Order and I understand and acknowledge that failure
                                    10 to so comply could expose me to sanctions and punishment in the nature of
                                    11 contempt. I solemnly promise that I will not disclose in any manner any
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12 information or item that is subject to this Stipulated Protective Order to any person
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13 or entity except in strict compliance with the provisions of this Order.
                                    14 I further agree to submit to the jurisdiction of the United States District Court for
                                    15 the Northern District of California for the purpose of enforcing the terms of this
                                    16 Stipulated Protective Order, even if such enforcement proceedings occur after
                                    17 termination of this action.
                                    18 I hereby appoint __________________________ [print or type full name] of
                                    19 _______________________________________ [print or type full address and
                                    20 telephone number] as my California agent for service of process in connection with
                                    21 this action or any proceedings related to enforcement of this Stipulated Protective
                                    22 Order.
                                    23 Date: ______________________________________
                                    24 City and State where sworn and signed: _________________________________
                                    25 Printed name: _______________________________
                                    26 Signature: __________________________________
                                    27
                                    28
                                         DMEAST #40355275 v2
                                     1                          CERTIFICATE OF SERVICE
                                     2        I certify that on March 20, 2020, and pursuant to Federal Rule of Civil
                                     3 Procedure 5, a true copy of the foregoing STIPULATED PROTECTIVE ORDER
                                     4 was filed via the Court’s CM/ECF System and electronically served by the Court on
                                     5 all parties
                                     6                                Joseph C. Hoeffel
                                                               KIMMELL & SILVERMAN, P.C.
                                     7                               30 East Butler Pike
                                                                      Ambler, PA 19002
                                     8                            aginsburg@creditlaw.com
                                     9                               Attorneys for Plaintiff
                                    10
                                                                      /s/ Marcos D. Sasso
                                    11                                Marcos D. Sasso
2029 Century Park East, Suite 800
  Los Angeles, CA 90067-2909




                                    12
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                       CERTIFICATE OF SERVICE
